Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                      DETAILED ACTION
                                                 Restriction Requirement
1. Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7 and 15-16, drawn to a composition comprising plurality of a nucleotide base, wherein a first portion is labeled with a first label and a second portion labeled with a second nucleotide and a kit, classified in class 536, subclass 23.1; CPC C12Q 1/68.
II. Claims 8-14, drawn to a system for sequencing a nucleic acid, classified in 435, subclass 287.2; CPC B01F 3/0807.
2. The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06). In the instant case, the different inventions. In the instant case the product of Group I can be used in a materially different process such as in nucleic acid purification or hybridization as opposed to its use in a system for sequencing a nucleic acid.
             Searching the inventions of Groups I and II together would impose serious search burden. The inventions of Groups I and II have a separate status in the art as shown by their different classifications. Moreover, in the instant case, the search for the composition and a kit (product) of Group I and the system of Group II are not 
addition to a search for the product itself. Prior art, which teaches the product of Group I, would not necessarily be applicable to the system of Group II, Moreover, even if the product were known, the system of Group II may be novel and unobvious in view of the preamble or active elements.
Because these inventions are distinct for the reasons given above, have acquired a separate status in the art as shown by their different classification, and the search required for one group is not required for the another group because each group requires a different non-patent literature search since each group comprises different products with different structures, restriction for examination purposes as indicated is proper.
3. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
4. Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783.  The examiner can normally be reached on 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https:// ppair- my. uspto. gov/ pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637